Citation Nr: 0733484	
Decision Date: 10/25/07    Archive Date: 11/02/07

DOCKET NO.  04-26 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for tongue cancer.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to 
January 1966, including combat service in the Republic of 
Vietnam, and his decorations include the Combat Infantryman 
Badge.

This appeal comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2003 rating decision by the San 
Diego, California, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied the veteran's claims of 
entitlement to service connection for tongue cancer and 
bilateral hearing loss.

In July 2007, the veteran testified at a hearing held at the 
local VA office before the undersigned Veterans Law Judge.

In the March 2003 rating decision, the RO also denied the 
veteran's claim of service connection for post-traumatic 
stress disorder (PTSD).  Although he perfected an appeal of 
this issue to the Board, in April 2006 the RO granted service 
connection for PTSD and assigned a 50 percent evaluation, 
effective March 21, 2006.  In July 2006, the veteran stated 
that he wished to file a claim for an increased evaluation 
for my "service-connected, combat-related PTSD."  Because 
he did not express disagreement with the April 2006 rating 
action and instead sought to reopen a claim for a higher 
rating, the Board finds that the RO properly treated this as 
a new issue.  See Voracek v. Nicholson, 421 F.3d 1299 (Fed. 
Cir. 2005); cf. Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999).  As such, this issue is not before the Board.

The veteran's bilateral hearing loss claim is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDINGS OF FACT

Tongue cancer was not present in service and was first 
manifested many years after service and is not related to 
disease or injury in service, including his exposure to 
herbicides, such as Agent Orange.  


CONCLUSION OF LAW

Tongue cancer was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307(2)(6)(ii), 3.309(e) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007).  The 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  See Sanders v. Nicholson, 487 F.3d. 881 (Fed. 
Cir. 2007).  The notice should be provided to a claimant 
before the initial RO decision.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).  

In August 2002 and September 2005 letters, the RO notified 
the veteran of the elements necessary to establish a claim of 
service connection for tongue cancer.  The letters notified 
him of the first element, i.e., that the evidence needed to 
show that the disability was related to service.  The letters 
also satisfied the second and third elements because they 
advised him of the evidence he was responsible for submitting 
and identified the evidence that VA would obtain.  As to the 
fourth element, the September 2005 letter advised the veteran 
to submit to VA any pertinent evidence in his possession, and 
in a signed August 2006 statement, the veteran indicated that 
he had no additional information or evidence to submit to VA, 
which affirmatively shows that he understood that he needed 
to file with VA any evidence in his possession that might 
substantiate his claim.

Notice requirements also apply to all five elements of a 
service connection claim:  veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In March 2006 correspondence, VA advised the veteran 
of these criteria.  

In addition, given his contentions, the veteran has 
demonstrated his affirmative understanding, i.e., he had 
actual knowledge of what was necessary to substantiate his 
claim.  Thus, the purpose of the notice, to ensure that he 
had the opportunity to participate meaningfully in the 
adjudication process, was not frustrated because he had 
actual knowledge of what was necessary to substantiate the 
claim prior to the Board's consideration of this matter, 
ensuring the essential fairness of the adjudication.  See 
Sanders; Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007) 
(holding that actual knowledge by the claimant cures defect 
in notice).  

The Board further finds that a reasonable person could be 
expected to understand from the notice what was needed to 
substantiate the claim and thus the essential fairness of the 
adjudication was not frustrated.  Thus, even assuming a 
notice error, the Board concludes the error was harmless.  
See Medrano v. Nicholson, 21 Vet. App. 165, 170 (2007); 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

As to VA's duty to assist, the Board notes that VA has 
associated with the claims folder the veteran's service 
medical and personnel records, together with the records of 
his care at the San Diego, California, VA Medical Center, 
where he testified he received all of his post-service 
medical treatment.  In addition, he was afforded a hearing 
before the undersigned Veterans Law Judge, and the transcript 
of that proceeding has been associated with the claims 
folder.

The Board acknowledges, however, that to date, VA has neither 
afforded the veteran an examination nor solicited a medical 
opinion as to the onset and/or etiology of his tongue cancer.  
Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical 
examination and/or obtain a medical opinion when there is:  
(1) competent evidence that the veteran has a current 
disability (or persistent or recurrent symptoms of a 
disability); (2) evidence establishing that he suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period; 
(3) an indication the current disability or symptoms may be 
associated with service; and (4) there is not sufficient 
medical evidence to make a decision.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  

The evidence shows that the veteran's tongue cancer was 
initially diagnosed in 2001, approximately 35 years after his 
discharge from active duty.  Further, tongue cancer is not 
the type of condition that is capable of lay observation.  As 
such, there is no reasonable possibility that a VA 
examination would result in findings favorable to the 
veteran.  Thus, VA is not required to afford him a medical 
examination and/or obtain a medical opinion as to the 
etiology or onset this disease.  As such, the Board finds 
that no additional assistance is required to fulfill VA's 
duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001).  

Background and Analysis

The veteran asserts that presumptive service connection is 
warranted for tongue cancer because he served in Vietnam and 
is thus presumed exposed to herbicides, and in particular, 
Agent Orange.  With regard to his exposure, he reports that 
he often drank water directly from streams that were 
contaminated with Agent Orange.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

If the disorder is a chronic disease, service connection may 
be granted if it becomes manifest to a degree of 10 percent 
within the presumptive period; the presumptive period for 
cancers is one year.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

In addition, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed to herbicides 
during that service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  
If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, presumptive service 
connection for numerous diseases, including respiratory 
cancers (cancer of the lung, bronchus, larynx or trachea), 
will be established even though there is no record of such 
disease during service, provided that the disease is are 
manifest to a degree of 10 percent or more at any time after 
service.  38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).

The availability of presumptive service connection for a 
disability based on exposure to herbicides does not preclude 
a veteran from establishing service connection with proof of 
direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 
(2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service medical records are negative for tongue cancer and 
the veteran does not contend otherwise.  Further, because 
there is no evidence or assertion that he veteran was 
diagnosed as having tongue cancer within one year of his 
discharge from active duty, presumptive service connection as 
a chronic disease is not warranted under 38 C.F.R. 
§ 3.309(a).  In addition, although the veteran served in the 
Republic of Vietnam while on active duty, presumptive service 
connection is not available under 38 C.F.R. § 3.309(e) for 
this disease.  In this regard, the Board notes that the 
Secretary recently reiterated that there is no positive 
association between exposure to herbicides and any condition 
for which he has not specifically determined that a 
presumption of service connection is warranted.  See 72 Fed. 
Reg. 32395 (Jun. 12, 2007).  Thus, in the absence of any 
medical evidence linking tongue cancer to service, service 
connection is not otherwise warranted for this claimed 
disability.  Stefl.

In reaching this determination, the Board does not question 
the veteran's sincerity that he incurred this disease due to 
service, and specifically, as a consequence of his in-service 
exposure to Agent Orange.  As a lay person, however, he is 
not competent to establish a medical diagnosis or show a 
medical etiology merely by his own assertions because such 
matters require medical expertise.  See 38 C.F.R. 
§ 3.159(a)(1) (2007) (Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions); see also Duenas v. Principi, 18 Vet. 
App. 512, 520 (2004); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Since the veteran is not professionally 
qualified to offer a diagnosis or suggest a possible medical 
etiology, the Board finds that the preponderance of the 
evidence is against the claim service connection must be 
denied for tongue cancer.


ORDER

Service connection for tongue cancer is denied.

REMAND

Also before the Board are the veteran's claim of service 
connection for bilateral hearing loss.  In support of this 
claim, the veteran reports that he was exposed to significant 
weapons-related acoustic trauma while serving in combat in 
Vietnam and that his current bilateral hearing loss is 
related to that in-service noise exposure.  

The veteran served in combat in Vietnam, as reflected by his 
receipt of the Combat Infantryman Badge.  In cases where a 
veteran asserts service connection for injuries or disease 
incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and 
its implementing regulation, 38 C.F.R. § 3.304(d), are 
applicable.  This statute and regulation ease the evidentiary 
burden of a combat veteran by permitting the use, under 
certain circumstances, of lay evidence.  If the veteran was 
engaged in combat with the enemy, VA shall accept as 
sufficient proof of service connection satisfactory lay or 
other evidence of service incurrence, if the lay or other 
evidence is consistent with the circumstances, conditions, or 
hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  Because exposure to acoustic trauma is 
consistent with the circumstances, conditions and hardships 
of his Vietnam combat service, VA must presume the occurrence 
of that in-service injury.  Id.  

The RO has denied service connection on the basis that there 
was no finding of impaired hearing during service and no 
current evidence of bilateral hearing loss disability for VA 
compensation purposes.  To date, the veteran has not been 
afforded a VA examination to determine whether he has hearing 
loss for VA compensation purposes and, if so, whether is at 
least as likely as not that the disability is related to 
service.  Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a 
medical examination and/or obtain a medical opinion when 
there is:  (1) competent evidence that the veteran has a 
current disability (or persistent or recurrent symptoms of a 
disability); (2) evidence establishing that he suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period; 
(3) an indication the current disability or symptoms may be 
associated with service; and (4) there is not sufficient 
medical evidence to make a decision.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Because he was not 
afforded a VA examination, the Board finds that there is not 
sufficient medical evidence to make a decision and that a VA 
examination is necessary to adjudicate the claim.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC must arrange for the 
veteran to undergo an appropriate VA 
examination to determine the nature, 
extent, onset and etiology of any 
hearing loss found to be present.  The 
claims folder should be made available 
to and reviewed by the examiner.  All 
indicated studies, including an 
audiological evaluation, should be 
performed, and all findings should be 
reported in detail.  The examiner must 
opine as to whether it is at least as 
likely as not that any hearing loss 
found to be present is related to the 
veteran's in-service, combat-related 
acoustic trauma.  The rationale for all 
opinions expressed should be provided 
in a legible report.  

2.  Thereafter, the AMC should 
readjudicate the veteran's claim.  If 
the benefit sought on appeal is not 
granted, the AMC should issue the 
veteran and his representative a 
supplemental statement of the case and 
provide the veteran an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


